 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlantic Fertilizer Inc.; Long Island Produce&Fertilizer Co.,Inc.;Henry Pollak.and Company,Inc.;H.Sacks&Sons,'PetitionersandPackaging of Grain,Fertilizer,Processors ofAllied'Food Industries,Local 424 International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL and Produce Purveyors,Fresh and.FrozenFruits and. Vegetables,Processed Fish Drivers, Salesmen andWarehousemen,Local 202,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,AFL.'Cases Nos. 2-RM-717, 2-RM-7P33, 2-RM-726, and 2-RM-727.September 15, 1955.DECISION AND DIRECTION OF ELECTIONS'Upon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John J. Carmody,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this proceeding, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.The questions concerning representation :The Employers seek a determination of the bargaining representa-tive of various of their employees at their Long Island establishments.The record discloses that on July 12,1955, Local 202 made a demandfor recognition as bargaining representative of the employees of theEmployers involved herein.Local 424 asserts, however, that, at least with respect to Local 424,no question concerning representation exists within the meaning ofSection 9 (c) (1) of the Act because it has never demanded recog-nition as representative of the employees of these Employers and doesnot now claim to represent a majority of the'employees in the unitswhich the Employers assert are appropriate.It is not clear from the record whether Local 424 has, in fact, madea demand for recognition upon all of the Employers.'At the hear-The Employees are hereinafter referred to as Atlantic,Long Island, Pollak, and sacks,respectively.At the hearing a motion was made to consolidate the instant cases withother cases involving the same Unions and 11 other Employer-Petitioners.The motion wasgranted.After the consolidation,consent-election agreements were executed in such othercases, and the petitions therein were withdrawn.7 The names of the Unions appear as corrected at the hearing.They are hereinafterreferred to as Local 424 and 202,respectively.8Riccardi,secretary-treasurer of Local 424,testified that he made a demand only uponAtlantic,but that this demand was subsequently withdrawn.While all of the Employers114 NLRB No. 24. ATLANTICFERTILIZER INC.69ing counsel for Local 424 asserted that, although Local 424 "had aninterest in this matter," it was not demanding recognition or a con-tract and did not claim to represent a majority of the employees-"We do not claim to represent a majority, we are not asking for acontract, but we claim an interest in the instant proceeding."In view of Local 424's statement that it has an "interest" in thisproceeding in which a question concerning representation has beenraised by Local 202's demand for recognition, we infer that Local 424desires to be on the ballot in any election directed and shall accord-ingly place its name on the ballot as well as that of Local 202.Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employers with-in the meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The appropriate units :The Employers are engaged primarily in the manufacture andsale of fertilizer and insecticides and in the sale of potatoes.Theunit position of each Employer is set forth below.The Unions takeno position as to the appropriateness of the proposed units, leavingthat question to the Board.The Atlantic UnitAtlantic's operations consist of mixing, bagging, and shippingfertilizer from its plant located at Jamesport, Long Island.Atlanticseeks an election in. a unit consisting of 10 employees classified aslaborers who receive and store the chemical components of fertilizer,mix them in the required amounts and ship them on demand to cus-tomers. ,We find such a unit is appropriate as Atlantic appears tohave no other production or maintenance employees.The Long Island UnitLong Island is engaged in manufacturing and distributing ferti-lizers and insecticides, and in distributing potatoes and other agricul-tural commodities. It also sells farm machinery.Long Island op-erates 2 stores and 9 plants and employs approximately 100 people,of which 57 are in the alleged appropriate unit and are classified aslaborers, mechanics, janitor, and clerks.The laborers and mechanicsdo production and maintenance work at the Employer's plants. Thejanitor sweeps and cleans the office.The clerks are retail sales em-ployees in stores operated by the Employer. These employees spend90 percent of their time performing the usual duties of retail clerks.testified that a demand for recognition had been made upon them, this testimonyappearsin some casesto be in conflict with pretrial statements made by the same witnesses. Forpurposes of this decision,we assumethat noformal demand was made upon all Employers.See text,snjrra. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDThey also perform some production and maintenance duties.As noparty objects to the inclusion of the retail clerks, we shall includethem.The Pollak UnitThe operations of Pollak consist in the warehousing and selling offertilizers and insecticides at Port Jefferson, Calverton, Riverhead,and Cutchogue, Long Island. Pollak employs 13 warehousemen and3 maintenance employees at these locations. It seeks an election in aunit consisting of these 16 employees.The warehousemen bag andagrade potatoes and insecticides, which they stack in the warehousesuntil sold.On occasion they also drive the Employer's trucks.Themaintenance employees repair and paint the Employer's buildings.We find that "the warehousemen and maintenance employees at thePort Jefferson, Calverton, Riverhead, and Cutchogue plants consti-tute an appropriate unit.The Sacks UnitSacks buys, sells, and packs potatoes. It has a plant at East Quoque,Long Island. It asserts that the appropriate unit consists of two em-ployees classified as assistant potato warehouse managers. It appearsfrom the record that these two employees are the only production ormaintenance employees of the Employer who are not presently rep-resented.'In these circumstances, and in the absence of any objectionby the Unions, we find that they constitute a separate appropriateunit.We find that the following employees of the Employers constituteunits appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :(a)All production and maintenance employees of Atlantic Ferti-lizer, Inc., at its Jamesport, Long Island, plant, excluding office andclerical employees and supervisors as defined in the Act.(b)All production and maintenance employees of Long IslandProduce & Fertilizer Co., Inc., at its 2 stores and 9 plants, includinglaborers,mechanics, the janitor, and clerks, but excluding office andoffice clerical employees, and supervisors as defined in the Act.(c)All warehousemen and maintenance employees of Henry Pol-lak and Company, Inc., at its plants located at Port Jefferson, Calver-ton,Riverton, and Cutchogue, Long Island, excluding office andclerical employees and supervisors as defined in the Act.(d)The assistant potato warehouse managers of H. Sacks & Sons,at its Mattituck and Bridgehampton, Long Island, warehouses, ex-cluding all other employees and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]* Local 202 has a contract expiring August 31,1955, covering employees classified asproduce warehousemen,chauffeurs,and helpers.